DETAILED ACTION
This Office action for U.S. Patent Application No. 16/343,582 is responsive to the Request for Continued Examination filed 30 June 2022, in reply to the Final Rejection of 1 April 2022 and the Advisory Action of 7 June 2022.
Claims 9, 14, and 21 are pending.
In the Final Rejection of 1 April 2022, claims 9, 14, and 21 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2012/0033728 A1 (“Cho”) in view of U.S. Patent Application Publication No. 2007/0217502 A1 (“Ammar”) and in view of U.S. Patent Application Publication No. 2013/0022109 A1 (“Kanou”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 30 June 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 9, 14, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is submitted that U.S. Patent Application Publication No. 2017/0054976 A1 (“Li”) teaches a picture-level flag that enables or disables adaptive filtering in a video codec.  Li ¶¶ 0128, 140.

 Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0033728 A1 (“Cho”) in view of U.S. Patent Application Publication No. 2017/0054976 A1 (“Li”) and in view of U.S. Patent Application Publication No. 2013/0022109 A1 (“Kanou”).
Cho, directed to an interpolation filter for a video codec, teaches with respect to claim 9, an image decoding method performed by an image decoding apparatus (Abstract, “The present invention relates to a method and to an apparatus for encoding and decoding images”), the image decoding method comprising:
. . . generating motion information of the current block based on motion information of neighboring blocks spatially adjacent to the current block (¶ 0028, context information for input image block includes information from spatially adjacent block);
acquiring a reference block from a reference picture (id., context information from temporally adjacent block) based on the generated motion information of the current block (¶¶ 0041, 0063, 0080, 0103; select reference image block having minimum temporal correlation to input image block)
. . .
selecting, in case the adaptive interpolation filter is to be applied at the determining, [a specific] interpolation filter (¶ 0033, “interpolation is performed by adaptively selecting an interpolation filter according to a coding mode set for a current MB 111 in the present invention”);
generating a prediction block for the current block by performing interpolation for the reference block using the selected interpolation filter (¶ 0027, “a prediction block is generated using an adaptive interpolation filter reflecting context information of an input image”); and
generating a reconstructed block for the current block based on the prediction block (¶ 0107, filtered image blocks are used as reconstructed reference image blocks for predicting the next input image in decoder).
The claimed invention first differs from Cho in that in the claimed invention, adaptive interpolation is not necessarily always performed, but is actively determined whether or not to be applied based on a picture header parameter.  However, Li, directed to a video encoder, teaches determining, based on a parameter signaled as being included in a picture header for a current picture including a current block, whether to apply an adaptive interpolation filter to a reference sample used for inter prediction of the current block (¶¶ 0128–29, 0131, 0140, 44, encoder determines whether to enable or disable SAO filtering based on a variety of criteria; picture-level flag indicates whether filtering is enabled or disabled).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Cho adaptive filter to be applied or not based on a picture-level syntax element, as taught by Li, because Li states in ¶¶ 0140–144 that such a modification would smooth the coding efficiency by not performing filtering if the computational cost would be too complex for portions or a whole of each particular picture.
The claimed invention further differs from Cho in that the invention specifies selecting the interpolation as a pre-defined 6-tap or 8-tap interpolation filter based on information transmitted through a bitstream.  Cho does not disclose this limitation.  However, Kanou, directed to a video codec, teaches selecting a filter tap length, including between certain six-tap and eight-tap filters, based on interpolation pixel position.  Kanou Figures 2–3.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cho to select adaptively among the Kanou 6 and 8 tap interpolation filters, in order to balance prediction efficiency and processing requirements.  Kanou ¶¶ 0013–15.

Regarding claim 14, Cho in view of Li and Kanou teaches:
an image encoding method performed by an image encoding apparatus (Abstract, “The present invention relates to a method and to an apparatus for encoding and decoding images”), the image decoding method comprising:
encoding a parameter signaled as being included in a picture header for a current picture including a current block, the parameter being used for determining whether to apply an adaptive interpolation filter to a reference sample used for inter prediction of the current block (Li ¶¶ 0128–29, 0131, 0140, 44, encoder determines whether to enable or disable SAO filtering based on a variety of criteria; picture-level flag indicates whether filtering is enabled or disabled);
determining motion information of the current block and a reference block for an inter prediction of the current block (Cho ¶ 0079, inter-prediction block generator includes motion estimator 540 and reference image processor 530);
selecting, in case the interpolation filter is determined to be applied at the determining (Li ¶¶ 0128–29, 0131, 0140, 44, picture-level adaptive filter enabling and disabling flag), either a 6-tap interpolation filter or an 8-tap interpolation filter based on information to be transmitted through the bitstream (Kanou Figs. 2–3, selection of six-tap or eight-tap interpolation filter),
both the 6-tap interpolation filter and the 8-tap interpolation filter being pre-defined (Eqs. 1–3, specific eight-tap filters; eqs. 6–7, specific six-tap filters);
generating a prediction block for the current block by performing interpolation for the reference block using the selected interpolation filter (Cho ¶ 0027, “a prediction block is generated using an adaptive interpolation filter reflecting context information of an input image”); and
generating residual signal for the current block based on the prediction block (Cho ¶ 0091, image block generator in encoder generates “image block comprised of a residual signal corresponding to an image block composed of a residual signal corresponding to the error difference between the input current image block and the prediction block generated in the mode selected”).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Cho adaptive filter to be applied or not based on a picture-level syntax element, as taught by Li, because Li states in ¶¶ 0140–144 that such a modification would smooth the coding efficiency by not performing filtering if the computational cost would be too complex for portions or a whole of each particular picture.  It further would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cho to select adaptively among the Kanou 6 and 8 tap interpolation filters, in order to balance prediction efficiency and processing requirements.  Kanou ¶¶ 0013–15.

Regarding claim 21, Cho in view of Li and Kanou teaches:
a method for transmitting a bitstream performed by an image encoding apparatus, the method comprising:
[the claim 14 method] (claim 14 rejection supra); and
transmitting the bitstream to an image decoding apparatus (Cho ¶ 0016, “transmission of high-quality, large-capacity video data”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2018/0035128 A1
U.S. Patent Application Publication No. 2017/0006283 A1
U.S. Patent Application Publication No. 2016/0330481 A1
U.S. Patent Application Publication No. 2012/0207227 A1
U.S. Patent Application Publication No. 2010/0284464 A1
U.S. Patent Application Publication No. 2009/0316793 A1
U.S. Patent Application Publication No. 2008/0137752 A1
U.S. Patent Application Publication No. 2008/0137753 A1
U.S. Patent Application Publication No. 2006/0203917 A1
U.S. Patent Application Publication No. 2003/0152146 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487